Exhibit 10.2

 

SECURITIES SALE AGREEMENT

 

This SECURITIES SALE AGREEMENT (this “Agreement”) is made and entered into as of
July 14, 2008, by and between DYAX CORP., a Delaware corporation (the
“Company”), and DOMPÉ INTERNATIONAL, S.A. (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to acquire from the Company, 2,008,032 shares (the “Shares”)
of Common Stock, par value $0.01 per share, of the Company (the “Common Stock”),
at a price of $4.98 per share for an aggregate purchase price of $9,999,999.36
(the “Purchase Price), on the terms and conditions set forth in this Agreement;

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon an exemption from securities registration under the
Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      AGREEMENT TO PURCHASE AND SELL STOCK.

 

(a)                                  Authorization.  The Company’s Board of
Directors has authorized the issuance and sale of the Shares (the “Purchased
Securities”), pursuant to the terms and conditions of this Agreement.

 

(b)                                 Agreement to Purchase and Sell Securities. 
Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase, and the Company agrees to sell and issue to the Purchaser, the
Shares.  The aggregate purchase price for the Shares shall be $9,999,999.36, or
$4.98 per share.

 

2.                                      CLOSING.

 

The purchase and sale of the Purchased Securities shall take place at the
offices of the Company, 300 Technology Square, Cambridge, Massachusetts 02139,
at 10:00 a.m. Boston time, on July 17, 2008, or at such other time and place as
the Company and the Purchaser mutually agree upon (which time and place are
referred to in this Agreement as the “Closing”).  At the Closing, the Company
shall provide an irrevocable instruction to its transfer agent to issue to the
Purchaser, against delivery by the Purchaser of the Purchase Price in
immediately available funds by wire transfer, a stock certificate (the
“Certificate”) registered in the name of the Purchaser (or in such nominee name
as designated by the Purchaser), representing the Shares.  Closing documents may
be delivered by facsimile with original signature pages sent by overnight
courier.  The date of the Closing is referred to herein as the Closing Date.

 

--------------------------------------------------------------------------------


 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company hereby represents and warrants to the Purchaser that:

 

(a)                                  Organization Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  and has all
corporate power and authority required to (i) carry on its business as presently
conducted and (ii) enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.  The Company is qualified to do
business and is in good standing in the Commonwealth of Massachusetts.

 

(b)                                 Capitalization.  The authorized capital
stock of the Company consists of 125,000,000 shares of Common Stock and
1,000,000 shares of Preferred Stock, par value $0.01 per share (the “Preferred
Stock”).  At March 31, 2008, the issued and outstanding capital stock of the
Company consisted of (A) 60,522,258 shares of Common Stock and (B) no shares of
Preferred Stock.  No shares of capital stock have been issued by the Company
March 31, 2008 to the date hereof except for additional shares of Common Stock
issued upon exercise of stock options that were outstanding on March 31, 2008.

 

(c)                                  Due Authorization.  All corporate actions
on the part of the Company necessary for the authorization, execution, delivery
of, and the performance of the obligations of the Company under this Agreement
and the authorization, issuance, reservation for issuance and delivery of the
Purchased Securities have been taken, no further consent or authorization of the
Company or the Board of Directors or its stockholders is required, and this
Agreement constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

 

(d)                                 Valid Issuance of Purchased Securities.

 

(i)                                     Purchased Securities.  The Purchased
Securities will be, upon payment therefor by the Purchaser in accordance with
this Agreement, duly authorized, validly issued, fully paid and non-assessable,
and free from all liens, charges and preemptive rights or other similar rights
of stockholders of the Company.

 

(ii)                                  Compliance with Securities Laws.  Subject
to the accuracy of the representations made by the Purchaser in Section 4
hereof, the Purchased Securities will be issued to the Purchaser in compliance
with applicable exemptions from the registration and prospectus delivery
requirements of the Securities Act.

 

(e)                                  Non-Contravention.  The execution, delivery
and performance of this Agreement by the Company, and the consummation by the
Company of the transactions contemplated hereby (including issuance of the
Purchased Securities), do not (i) contravene or conflict with the Certificate of
Incorporation or Bylaws of the Company; (ii) conflict with or constitute a
violation in any material respect of any provision of any federal, state, local
or foreign law, rule, regulation, order or decree applicable to the Company or
by which any property or asset of the Company is bound or affected; or
(iii) conflict with or

 

2

--------------------------------------------------------------------------------


 

constitute a default (or an event that with notice or lapse of time or both
would become a default), or result in the creation or imposition of any lien,
claim or encumbrance on any assets of the Company, or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both), under any contract to which the Company is a party or
any permit, license or similar right relating to the Company or by which the
Company or its property or assets may be bound or affected, in the case of this
clause (iii) which would reasonably be expected to have a material adverse
effect on the Company’s financial condition or results of operations.

 

(f)                                    Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby.

 

(g)                                 SEC Documents.  The Company has timely filed
all reports, schedules, forms, statements, exhibits and other documents required
to be filed by it with the Securities and Exchange Commission (the “SEC” )
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”) for the twelve (12) months preceding the date hereof (all of the foregoing
filed prior to or on the date hereof, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being referred to in this Agreement collectively as the “SEC
Documents” and individually as a “SEC Document”).  Each of the SEC Documents, as
it may have been subsequently amended by filings made by the Company with the
SEC prior to the date hereof, complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document as of the date of
filing.  None of the SEC Documents, as of the date of filing and as it may have
been subsequently amended by filings made by the Company with the SEC prior to
the date hereof, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements included in the SEC
Documents have been prepared in accordance with accounting principles generally
accepted in the United States, consistently applied, during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements or
may conform to the SEC’s rules and instructions for Reports on Form 10-Q) and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments).  All
material agreements that were required to be filed as exhibits to the SEC
Documents under Item 601 of Regulation S-K (collectively, the “Material
Agreements”) to which the Company is a party, or the

 

3

--------------------------------------------------------------------------------


 

property or assets of the Company or are subject, have been filed as exhibits to
the SEC Documents.  All Material Agreements are valid and enforceable against
the Company in accordance with their respective terms.  The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a material adverse effect
on the Company’s financial condition or results of operations.  The Company has
not received a notice of termination of any of the Material Agreements.

 

(h)                                 Litigation.  As of the date hereof, there is
no action, suit, proceeding or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the Company’s knowledge, threatened against the Company that if determined
adversely to the Company would reasonably be expected to have a material adverse
effect on the Company’s financial condition or results of operations .  There
has not been, and to the knowledge of the Company, there is not pending, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  The Company has not received any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act and, to the Company’s
knowledge, the SEC has not issued any such order.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER.

 

The Purchaser hereby represents and warrants to the Company that:

 

(a)                                  Organization Good Standing and
Qualification.  The Purchaser has the requisite corporate power and authority
required to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

(b)                                 Authorization.  The execution of this
Agreement has been duly authorized by all necessary corporate action on the part
of the Purchaser.  This Agreement constitutes the Purchaser’s legal, valid and
binding obligation, enforceable in accordance with its terms.

 

(c)                                  Purchase for own Account.  The Purchased
Securities are being acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act.  The Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Purchased Securities.

 

(d)                                 Investment Experience.  The Purchaser has
experience as an investor in securities of companies and acknowledges that it
can bear the economic risk of its investment in the Purchased Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of this investment in the Purchased
Securities.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Accredited Investor Status.  The Purchaser
is an “accredited investor” within the meaning of Regulation D promulgated under
the Securities Act.

 

(f)                                    Receipt of Information.  The Purchaser
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the issuance and sale of the Purchased
Securities and the business, properties, and financial condition of the
Company.  The Purchaser is aware that the Company is currently engaged in
various clinical development programs, the most advanced of which is developing
DX-88 for the treatment of hereditary angioedema (“HAE”) and that the Company
estimates that it will be announcing results of its current clinical trial of
DX-88 for HAE in the quarter ending June 30, 2008.  In purchasing the Purchased
Securities under this Agreement, the Purchaser has not relied upon any statement
or other information from the Company with respect to the prospects for the
results of such clinical trial, nor has the Purchaser been informed of any such
results.  Although the Company has estimated that if the results are positive it
expects to obtain regulatory approval of DX-88 for HAE in the United States at
the end of 2008 (followed by approval in the European Union), the Purchaser
acknowledges that there is no guarantee that any such approval will occur in
accordance with those expectations and that such approvals may never be obtained
for DX-88 for HAE or for any other indication.

 

5.                                      COVENANTS OF THE PURCHASER.

 

(a)                                  Restricted Securities. The Purchaser
understands that the Purchased Securities have not been registered under the
Securities Act and Purchaser agrees that, in addition to the restrictions set
forth in Section 5(c) below, it will not sell, assign, or transfer any of the
Purchased Securities unless (i) pursuant to an effective registration statement
under the Securities Act, (ii) the Purchaser provides the Company with evidence
reasonably satisfactory to the Company (which may include an opinion of counsel
in form and substance reasonably satisfactory to the Company) to the effect that
a sale, assignment or transfer of the Purchased Securities may be made without
registration under the Securities Act and the transferee agrees to be bound by
the terms and conditions of this Agreement, or (iii) pursuant to Rule 144
promulgated under the Securities Act (“Rule 144”).

 

(b)                                 Legends.  The Purchaser agrees that the
Certificate for the Purchased Securities shall bear the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS

 

5

--------------------------------------------------------------------------------


 

EVIDENCED BY EVIDENCE REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT.”

 


THE PURCHASER MAY REQUEST THAT THE COMPANY REMOVE, AND THE COMPANY AGREES TO
AUTHORIZE THE REMOVAL OF ANY LEGEND FROM THE PURCHASED SECURITIES (I) FOLLOWING
ANY SALE OF THE PURCHASED SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR RULE 144, OR (II) IN CONNECTION WITH A PROPOSED SALE OF ANY OF THE
PURCHASED SECURITIES THAT WOULD BE ELIGIBLE FOR SALE UNDER RULE 144.  FOLLOWING
THE TIME A LEGEND IS NO LONGER REQUIRED FOR THE PURCHASED SECURITIES HEREUNDER,
THE COMPANY WILL, NO LATER THAN THIRTY (30) BUSINESS DAYS FOLLOWING THE DELIVERY
BY THE PURCHASER TO THE COMPANY OR THE COMPANY’S TRANSFER AGENT OF A LEGENDED
CERTIFICATE REPRESENTING SUCH PURCHASED SHARES, DELIVER OR CAUSE TO BE DELIVERED
TO SUCH PURCHASER A CERTIFICATE REPRESENTING SUCH PURCHASED SHARES THAT IS FREE
FROM ALL RESTRICTIVE AND OTHER LEGENDS. IF UNLEGENDED CERTIFICATES ARE NOT
DELIVERED TO SUCH PURCHASER WITHIN SUCH THIRTY (30) BUSINESS DAY PERIOD, THE
COMPANY SHALL PAY SUCH PURCHASER LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO 1.0%
OF THE AGGREGATE PURCHASE PRICE OF THE PURCHASED SHARES EVIDENCED BY SUCH
CERTIFICATE FOR EACH 30-DAY PERIOD (OR PORTION THEREOF) BEYOND SUCH THIRTY (30)
BUSINESS DAYS THAT THE UNLEGENDED CERTIFICATES HAVE NOT BEEN SO DELIVERED.


 

(c)                                  Lockup Agreement.  The Purchaser agrees
that for a period beginning on the date hereof and ending on the date that is
six (6) months after the Closing Date, the Purchaser will not (except, subject
to the restrictions on transfer described in Section 5(a), to an affiliate of
the Purchaser who agrees in writing to be bound by the terms of this Agreement)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
with respect to, any shares of capital stock or the Company or any securities
convertible into or exercisable or exchangeable for such capital stock, or
publicly announce an intention to effect any such transaction.

 

(d)                                 Material Non-Public Information.  The
Purchaser acknowledges that (i) the federal and state securities laws of the
United States of America prohibit any person who has material, non-public
information about a company from purchasing or selling securities of such a
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities and (ii) Purchaser has received material
non-public information about the Company pursuant to a confidentiality agreement
between the Company and the Purchaser.

 

6.                                      MISCELLANEOUS.

 

(a)                                  Successors and Assigns.  The terms and
conditions of this Agreement will inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Purchaser.  The Purchaser may assign its rights
under this Agreement to any person to whom the Purchaser assigns or transfers
any Purchased Securities, provided that such transferee agrees in writing to be
bound by

 

6

--------------------------------------------------------------------------------


 

the terms and provisions of this Agreement, and such transfer is in compliance
with the terms and provisions of this Agreement and permitted by federal and
state securities laws of the United States of America.

 

(b)                                 Governing Law.  This Agreement will be
governed by and construed and enforced under the internal laws of the State of
Delaware, without reference to principles of conflict of laws or choice of
laws.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(c)                                  Survival.  The representations, warranties
and covenants of the Company and the Purchaser contained in Sections 3 and 4 of
this Agreement shall survive the Closing.

 

(d)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.

 

(e)                                  Headings.  The headings and captions used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(f)                                    Amendments and Waivers.  This Agreement
may be amended and the observance of any term of this Agreement may be waived
only with the written consent of the Company and the Purchaser.

 

(g)                                 Severability.  If any provision of this
Agreement is held to be unenforceable under applicable law, such provision will
be excluded from this Agreement and the balance of the Agreement will be
interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.

 

[Remainder of page intentionally left blank.]

 

* * *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Sale
Agreement as of the date and year first above written.

 

 

DYAX CORP.

 

 

 

 

 

 

By:

/s/ Ivana Magovcevic-Liebisch

 

Name:

Ivana Magovcevic-Liebisch, Ph.D., JD

 

Title:

Executive Vice President of Administration and

 

 

General Counsel

 

 

 

DOMPÉ INTERNATIONAL, S.A.

 

 

 

 

 

 

By:

/s/ Eugenio Aringhieri

 

 

Name:

Eugenio Aringhieri

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------